DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-11, filed 12/01/20, with respect to claims 1, 2, and 4-10 have been fully considered and are persuasive.  The rejection of 09/02/20 has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, and 4-10 (renumbered as 1-9) are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to “an image processing device which processes an image generated by reading an original document, an image processing method, and a storage medium storing an image processing program.” Independent claims 1, 8, and 9 (renumbered as 1, 8, and 9 respectively) identify the uniquely distinct features inter alia “comparing a first interval (or a first region) sectioned by a measurement reference line that is an edge of the image between two points with a second interval (or a second region) sectioned by a straight measurement reference line connecting the same two points” as stated in applicants arguments dated 12/01/20.
The prior art of record fails to anticipate or render the above underlined limitations obvious.
Dependent claims 2, 4-7, and 10 (renumbered as 2-7 respectively) are also allowed due to its dependency on the allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PACHOL whose telephone number is (571)270-3433.  The examiner can normally be reached on M-Th: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS PACHOL/           Primary Examiner, Art Unit 2699